Lpf (Q ?g’~@l ,OZ/<>B}o¢/

August 26, ' y

MS. libel icm j `_` RECENED|N

Clerk of the court v Fn"°TOFCRmMNALAPPEALS 1
Court of Criminal Appeals `
Supreme Court Bldg. AUS 3]_ZUE

201 W. 14th St. Rm.lO€
Austin, Texas 78711-2308
Abel Acosta, Clen

Victoria Franklin

Criminal District Court Reporter
133 N. Riverfront Bldg. Bth fl.
DaIlas, Texas 75207-4313

RE: The State of Texas VS. Roy Jon
Court of Criminal Appeals number unknown
Trial Court no. W92-63805-L

Deart Clerk's of both court, please take juridical notice

 

This is a request for both OFFICIAL CLERK'S, petitioer seek's

 

the MTRACKING DoCKET SHEET'$T Petitioner is requesting a itemize listing

 

of every instructment filed in your office, from April 1992 through

 

'April 2015, to include the Statement of facts, or Transcripts. motion's

 

and any exhibit's or evidence filed in your office.

 

In support of this request, petitioner cites the Tex.Govit.Code § 52.047
and the Tex.R.App.Proc. Rule 34.5
Petitioner, is also requesting to seek to know if these document's are

available for purehaaing ?

RESPECTFULLY SUBMITTED
v
g ;CS
\ \`_..
RoY JON {§@68$0 o-se
O.B. Ellis Unit

1697 FM 980

c.c. filed HuntSville, mexas 77340